       Case: 1:18-cv-07522 Document #: 16 Filed: 04/19/19 Page 1 of 3 PageID #:252



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DR. FEI WANG                                            )
                                                         )
 Plaintiff,                                              )
                                                         )
 vs.                                                     )
                                                         ) Case No. 1:18-cv-07522
 BOARD OF TRUSTEES OF THE UNIVERSITY                     ) Hon. Andrea R. Wood
 OF ILLINOIS, HOWARD GUENTHER,                           )
 BARBARA WILSON, TIMOTHY L. KILLEEN,                     )
 STEVEN BLANKE, JIE CHEN, TIMOTHY L.                     )
 KORITZ and UNKNOWN DEFENDANT(S),                        )
                                                         )
 Defendants.                                             )
                                                         )

                             DEFENDANTS’ MOTION TO
                     DISMISS PLAINTIFF’S AMENDED COMPLAINT

         Now come Defendants Board of Trustees of the University of Illinois, Howard Guenther,

Barbara Wilson, Timothy L. Killeen, Steven Blanke, Jie Chen, Timothy L. Koritz, and Unknown

defendants (collectively “Defendants”), by and through their undersigned counsel, Perkins Coie

LLP, and move for an order dismissing Plaintiff Fei Wang’s Amended Complaint. In support of

this motion, Defendants submit the attached Memorandum of Law.



Dated: April 19, 2019                              Respectfully Submitted,


                                                   THE UNIVERSITY OF ILLINOIS,
                                                   TRUSTEES OF THE UNIVERSITY OF
                                                   ILLINOIS, HOWARD GUENTHER,
                                                   BARBARA WILSON, TIMOTHY L.
                                                   KILLEEN, STEVEN BLANKE, JIE
                                                   CHEN, AND TIMOTHY L. KORITZ

                                                   By:      /s/ Christopher B. Wilson
                                                             One of Its Attorneys
Case: 1:18-cv-07522 Document #: 16 Filed: 04/19/19 Page 2 of 3 PageID #:253



                                               Christopher B. Wilson
                                               John B. Sample IV
                                               PERKINS COIE LLP
                                               131 S. Dearborn; Suite 1700
                                               Chicago, IL 60603
                                               Tel: (312) 324-8400
                                               Fax: (312) 324-9400
                                               cwilson@perkinscoie.com
                                               jsample@perkinscoie.com




                                   -2-
    Case: 1:18-cv-07522 Document #: 16 Filed: 04/19/19 Page 3 of 3 PageID #:254



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of April, 2019, I will electronically file the foregoing

DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT and

supporting documents with the Clerk of the Court, using the CM/ECF system and that I will email

the same to all Counsel of record at the email addresses identified below:


       Stuart D. Polizzi
       The Law Office of Stuart D. Polizzi, LLC
       stuartpolizi@stuartpolizzilaw.com




                                              By:    /s/ Christopher B. Wilson
                                                      One of Its Attorneys




                                               -3-
